        Case 3:18-cv-01955-VC Document 107 Filed 06/21/19 Page 1 of 8



BRUCE D. GOLDSTEIN #135970              SUE A. GALLAGHER, City Attorney
County Counsel                          (SBN 121469)
ALEGRÍA G. DE LA CRUZ # 229713          ROBERT L. JACKSON, Assistant City Attorney
Alegria.DeLaCruz@sonoma-county.org      (SBN 101770)
Chief Deputy County Counsel             City of Santa Rosa
MATTHEW R. LILLIGREN #246991            100 Santa Rosa Avenue, Room 8
matthew.lilligren@sonoma-county.org     Santa Rosa, California 95404
Deputy County Counsel                   Tel: (707) 543-3040; Fax: (707) 543-3055
County of Sonoma
575 Administration Drive, Room 105A     Attorneys for Defendant City of Santa Rosa
Santa Rosa, California 95403
Telephone: (707) 565-2421               Jeffery Hoffman, SBN: 118768
Facsimile: (707) 565-2624               Alicia Roman, SBN: 260101
                                        CALIFORNIA RURAL LEGAL
Attorneys for Defendants                ASSISTANCE, INC.
SONOMA COUNTY; SONOMA                   1160 N. Dutton Avenue, Suite 105
COUNTY COMMUNITY                        Santa Rosa, CA 95401
DEVELOPMENT COMMISSION                  Telephone: (707) 528-9941; Fax: (707) 528-
                                        0125
                                        Email: jhoffman@crla.org, aroman@crla.org
                                        Attorneys for Plaintiffs (additional counsel on
                                        last page)


                           UNITED STATES DISTRICT COURT

                     NORTHERN DISTRICT OF CALIFORNIA

                              SAN FRANCISCO DIVISION

NICHOLLE VANNUCCI, ELLEN BROWN, Case No. 18-CV-01955-VC
and SHANNON HALL, individuals; and
HOMELESS ACTION!, an unincorporated
association,                        STIPULATION AND [PROPOSED] ORDER
             Plaintiffs,            TO EXTEND FACT DISCOVERY AND
                                    EXPERT DISCOVERY DEADLINES
vs.

COUNTY OF SONOMA, SONOMA        Judge:      Hon. Vince Chhabria
COUNTY COMMUNITY DEVELOPMENT
COMMISSION, CITY OF SANTA ROSA, Trial Date: March 9, 2020
Does 1 to 10, et al.,
             Defendants.

                                       —1—
STIPULATION AND [PROPOSED] ORDER TO EXTEND FACT                  CASE NO. 18-CV-01955-VC
DISCOVERY AND EXPERT DISCOVERY DEADLINES
            Case 3:18-cv-01955-VC Document 107 Filed 06/21/19 Page 2 of 8




          Plaintiffs NICHOLLE VANNUCCI, ELLEN BROWN, and SHANNON HALL, as
individuals, and HOMELESS ACTION!, an unincorporated association (collectively
“Plaintiffs”) and Defendants COUNTY OF SONOMA, SONOMA COUNTY COMMUNITY
DEVELOPMENT COMMISSION, and CITY OF SANTA ROSA (collectively “Defendants”),
by and through their undersigned counsel in the above-captioned matter, stipulate as follows:
          This action was initiated on March 30, 2018, when Plaintiffs filed their Complaint (ECF
No. 1);
          The Court held an initial Case Management Conference on July 3, 2018, at which time an
initial trial date and pretrial deadlines were established;
          Plaintiffs filed their operative Supplemental Complaint on July 17, 2018 (ECF No. 68);
          The parties participated in settlement conferences with the Court on November 28, 2018,
December 12, 2018, December 19, 2018, January 7, 2019, and January 22, 2019.
          The Court directed the parties in a further Case Management Conference on January 30,
2019 to submit a stipulation with a revised scheduling order further continuing the trial date and
all pretrial deadlines by approximately two months;
          The Court further extended the trial date and all associated pretrial deadlines on February
20, 2019 pursuant to the parties’ stipulation (ECF Nos. 99 and 100);
          The parties attended a further Case Management Conference with the Court on May 14,
2019 when the Court granted plaintiffs’ request to extend the Fact Discovery Cut-off date to July
19, 2019, and scheduled another settlement conference for June 10, 2019;
          Matthew Lilligren substituted into this case on June 5, 2019 as one of the lead attorneys
for Defendants County of Sonoma and Sonoma County Community Development Commission,
following the departure of Christopher Magaña from the Sonoma County Counsel’s office in the
beginning of June, and has requested that the parties accommodate his late entry into the case
with a short extension of the current Fact and Expert Discovery Deadlines;
          The Court held telephonic settlement conferences with defendants and plaintiffs on June
10, 2019, extended the deadline for disclosure of expert reports to July 19, 2019, and ordered

                                       —2—
STIPULATION AND [PROPOSED] ORDER TO EXTEND FACT                              CASE NO. 18-CV-01955-VC
DISCOVERY AND EXPERT DISCOVERY DEADLINES
            Case 3:18-cv-01955-VC Document 107 Filed 06/21/19 Page 3 of 8




defendants to circulate a draft settlement proposal for further consideration by plaintiffs; at the
Court’s direction, the time to do so has been extended;
       The Parties, in anticipation of working on a draft settlement proposal with the Court,
therefore respectfully request a short extension of the approaching Fact and Expert Discovery
Deadlines to accommodate the request made by the County and CDC’s new counsel and the
ongoing settlement discussions.
       Further extension of the fact and expert discovery deadlines will not alter the previously
established trial date or pretrial motion deadlines.
       IT IS THEREFORE STIPULATED as follows:
       1.       Fact Discovery Cut-off is continued from July 19, 2019 to August 16, 2019;
       2.       The Deadline for Disclosure of Opening Expert Reports is continued from July
                19, 2019 to August 23, 2019;
       3.       The Deadline for Disclosure of Rebuttal Expert Reports is continued from July
                26, 2019 to September 13, 2019;
       4.       Expert Discovery Cut-off is continued from September 27, 2019 to October 18,
                2019; and
       5.       The Trial Date and all remaining Pretrial Deadlines remain as previously set by
                the Court.
///




                                       —3—
STIPULATION AND [PROPOSED] ORDER TO EXTEND FACT                             CASE NO. 18-CV-01955-VC
DISCOVERY AND EXPERT DISCOVERY DEADLINES
        Case 3:18-cv-01955-VC Document 107 Filed 06/21/19 Page 4 of 8




       Date: June 20, 2019               BRUCE D. GOLDSTEIN, County Counsel

                                         By:______/s/__________________________
                                         MATTHEW R. LILLIGREN
                                         Attorneys for Defendants
                                         County of Sonoma; Sonoma County
                                         Community Development Commission

       Date: June 20, 2019               SUE A. GALLAGHER, City Attorney

                                         By:_____/s/___________________________
                                         ROBERT L. JACKSON
                                         Attorneys for City of Santa Rosa


                                         CALIFORNIA RURAL LEGAL
       Date: June 20, 2019
                                         ASSISTANCE, INC.


                                         By:____/s/____________________________
                                         JEFFERY HOFFMAN
                                         Attorneys for Plaintiffs




                                       —4—
STIPULATION AND [PROPOSED] ORDER TO EXTEND FACT                     CASE NO. 18-CV-01955-VC
DISCOVERY AND EXPERT DISCOVERY DEADLINES
         Case 3:18-cv-01955-VC Document 107 Filed 06/21/19 Page 5 of 8




(Additional Counsel for Plaintiffs continued)

Melissa A. Morris, SBN: 233393
Michael Rawson, SBN: 95868
PUBLIC INTEREST LAW PROJECT
449 15th Street, Suite 301
Oakland, CA 94612
Tel: (510) 891-9794; Fax: (510) 891-9727
Email: mmorris@pilpca.org
       mrawson@pilpca.org

Cynthia L. Rice, SBN: 87630
CALIFORNIA RURAL LEGAL ASSISTANCE, INC.
1430 Franklin Street, Suite 103
Oakland, CA 94612
Telephone: (510) 267-0762; Fax: (510) 267-0763
Email: crice@crla.org

Ilene J. Jacobs, SBN: 126812
CALIFORNIA RURAL LEGAL ASSISTANCE, INC.
511 D Street / P.O. Box 2600
Marysville, CA 95901
Telephone: (530) 742-7235; Fax: (530) 741-0854
Email: ijacobs@crla.org

Attorneys for Plaintiffs




                                       —5—
STIPULATION AND [PROPOSED] ORDER TO EXTEND FACT           CASE NO. 18-CV-01955-VC
DISCOVERY AND EXPERT DISCOVERY DEADLINES
         Case 3:18-cv-01955-VC Document 107 Filed 06/21/19 Page 6 of 8



ECF ATTESTATION
       In accordance with Civil Local Rule 5-1(i)(3), I, Matthew R. Lilligren, attest that I have
obtained concurrence in the filing of this document from the other signatories to this document.




                                       —6—
STIPULATION AND [PROPOSED] ORDER TO EXTEND FACT                           CASE NO. 18-CV-01955-VC
DISCOVERY AND EXPERT DISCOVERY DEADLINES
            Case 3:18-cv-01955-VC Document 107 Filed 06/21/19 Page 7 of 8




                                      [PROPOSED] ORDER


       The Court having considered the Stipulation and [Proposed] Order to Extend Fact
Discovery Cut-Off and Expert Discovery Deadlines, ORDERS as follows:
       1.       Fact Discovery Cut-off is continued to August 16, 2019;
       2.       The Deadline for Disclosure of Opening Expert Reports is continued to
                August 23, 2019;
       3.       The Deadline for Disclosure of Rebuttal Expert Reports is continued to
                September 13, 2019;
       4.       Expert Discovery Cut-off is continued to October 18, 2019; and
       5.       The Trial Date and all remaining Pretrial Deadlines remain as previously set by
                the Court:

     Last Day for Hearing on Dispositive            December 19, 2019
     Motions
     Final Pretrial Conference                      February 19, 2020
     Trial Begins                                   March 9, 2020


   The Court previously ordered, the following extensions of time:

   1. Extension of time for Defendants to answer or otherwise respond to Plaintiffs’ complaint

       (ECF No. 43).

   2. Extension of time for Plaintiffs to amend their Complaint, and for Defendants to respond

       (ECF No. 45).

   3. Extension of time for Defendants to answer or otherwise respond to Plaintiffs’ First

       Amended Complaint (ECF No. 62).

   4. Extension of time for Defendant City of Santa Rosa to answer the Supplemental

       Complaint. (ECF No. 85).

   5. Extension of all litigation deadlines (ECF No. 100).
                                              —1—
STIPULATION AND [PROPOSED] ORDER
TO EXTEND DEFS.’ TIME TO RESPOND TO FAC
CASE NO. 18-CV-01955-VC
          Case 3:18-cv-01955-VC Document 107 Filed 06/21/19 Page 8 of 8



   6. Extension of close of fact discovery (ECF No. 103).

   7. Extension of deadline for initial expert reports (ECF No. 105).

         PURSUANT TO STIPULATION, IT IS SO ORDERED.


                                                ________________________________
 Date:
                                                Hon. Vince Chhabria
                                                United States District Court Judge




                                             —2—
STIPULATION AND [PROPOSED] ORDER
TO EXTEND DEFS.’ TIME TO RESPOND TO FAC
CASE NO. 18-CV-01955-VC
